 In the Matter of ALASKA PACKERS ASSOCIATIONandALASKA CANNERYWORKERSUNION LOCAL No. 5, COMMITTEE FOR INDUSTRIALORGANIZATIONIn the Matter of ALASKA SALMON Co.andALASKA CANNERY WORKERSUNION LOCAL No. 5, COMMITTEE FOR INDUSTRIAL ORGANIZATIONIn the Matter of RED SALMON CANNING COMPANYandALASKA CAN-NERY WORKERS UNION LOCAL No. 5, COMMITTEE FOR INDUSTRIALORGANIZATIONCases Nos. R-716, R-717, and R-718, respectively. -DecidedMay 11, 1938Salmon Canning Industry-Investigationof Representatives:controversy con-cerning representation of employees:controversyconcerning appropriate unit;employer's refusal to recognize union as sole bargaining representative ; rivalorganizations-Employee:seasonal employment:employer-employee relationshipheld to exist between companies and group of workers who return season afterseason-UnitsAppropriate for Collective Bargaining:stipulated categories ofcannery workershired by eachcompany in San Francisco,California, held toconstitute separate units ; distinctidentityof each company;history of collec-tive bargaining relations withemployers-Representatives:eligibility to par-ticipate in choice : determinedby employeestatuswith individual companyduring previous season ; proofof choice :comparison of pay rolls and unionmembership cards; stipulation as tomajority-Certification of Representatives:upon proof of majority representation.Mr. John P. Jennings,for the Board.Pillsbury, Madison c Sutro,byMr. Marshall P. MadisonandMr.Everett D. Matthews,of San Francisco, Calif., for AlaskaPackersAssociation.Earl c HallcfGerdes,byMr. Chaffee HallandMr. Robert H.Gerdes,of San Francisco, Calif., for Alaska Salmon Co.McCutchen, Olney, Mannon cPc Greene,byMr. Edwin S. Pills-buryandMr. Gerald H. Trautman,of San Francisco,Calif., forRed SalmonCanning Company.Mr. George R. Andersen,of San Francisco,Calif., andGladstein,Grossman and Margolis, by Mr. Richard Gladstein,ofSan Francisco,Calif.,for Local No. 5.Mr. Byron Coleman,of San Francisco, Calif., for A. F. of L.No. 21161.Mr. Edward D. Mabson,ofSan Francisco,Calif.,forAlaskaFilipino Union.Mr. Howard Lichtenstein,of counsel to the Board.141 142NATIONAL LABOR RELATIONS BOARDDECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 11, 1938, Alaska Cannery Workers Union Local No. 5,Committee for Industrial Organization, herein called Local No. 5,filedwith the Regional Director for the Twentieth Region (SanFrancisco, California) three separate petitions, each alleging that aquestion affecting commerce had arisen concerning the representationof employees, respectively, of Alaska Packers Association, AlaskaSalmon Co.," and Red Salmon Canning Company, herein collectivelycalled the Companies, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April511938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 11, 1938, the Board, acting pursuant tosaidRules and Regulations, further ordered that the cases beconsolidated for the purpose of hearing.2On April 15, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon each of the Companies, uponLocalNo. 5, upon Alaska Fish Cannery Workers Union, Local21161, American Federation of Labor, herein called A. F. of L. No.21161, and upon Alaska Filipino Cannery Workers Union, Inc.,herein called the Alaska Filipino Union, the latter two Unionsbeing labor organizations claiming to represent employees directlyaffected by the investigation.A notice of postponement of hearingwas thereafter issued, pursuant to which a hearing was held on April22, 23, and 25, 1938, at San Francisco, California, before MartinRaphael, the Trial Examiner duly designated by the Board.TheBoard, each of the Companies, Local No. 5, A. F. of L. No. 21161,and Alaska Filipino Union were represented by counsel, partici-pated in the hearing, and were afforded full opportunity to be heard,to examine and to Bross-examine witnesses, and to introduce evidencebearing on the issues.At the beginning of the hearing; the Com-panies, A. F. of L. No. 21161, and Alaska Filipino Unionjoined in a1Incorrectly designated in the'petition as Alaska Salmon Company.2On April 14, 1938, Local No. 5 filed three amended petitions,each substantially thesame as the corresponding original petition. DECISIONS AND ORDERS143motion to dismiss the proceeding on the ground that none of theCompanies, either at the time the petitions were filed or at the timeof the hearing,'had any employees who might be subject to an inves-tigation and certification of representatives.This motion was deniedby the Trial Examiner whose ruling is hereby affirmed.The Boardhas also reviewed the other rulings made by the Trial Examinerduring the course of the hearing on motions and on objections to the-admission of evidence, and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESAlaska Packers Association, a' California corporation with itsprincipal office in San Francisco, California, operatesnine salmoncanneries in the Territory of Alaska where it engages in salmon fish-ing, preparation, and canning.The Company also maintains a fleetof vessels for the transportation to Alaska of most of its employees,equipment, and materials used in its canneries and cannery operations,and for the transportation to California of its employees, cannedsalmon, and certain equipment at the close of the canning season.The principal materials used by it consist of canning materials (lum-ber, machinery, tin plate, can ends, box shooks, fiber boxes, salt, labels,pig tin, and pig lead), fishing equipment (linen netting, cotton net-ting, and piles), and provisions.During 1937, the Company's pur-chases of such materials amounted to $1,558,000, almost all of whichwere shipped from the United States to Alaska.During the same-year, it packed 772,659 cases of salmon, of which 547,325 cases wereshipped outside California to other States and foreign countries, and37,500 cases were shipped to points within the State.The canningseason ofthis Company lasts from April to October of each year.Alaska Salmon Co., a California corporation with its principaloffice in San Francisco, California, was organized in December 1937by a merger of Northern Fisheries, Inc., Union Fish Company, AlaskaSalmon Company, and Bristol Bay Packing Co.We are here con-cerned only with the salmon canning operations of Alaska Salmon Co.which were carried on prior to December 1937 by Alaska SalmonCompany and Bristol Bay Packing Co. For such activities, whichare similarto the activities of Alaska Packers Association, describedabove, the Company operates two canneries in Alaska and two vessels.In 1937 Alaska Salmon Company and Bristol Bay Packing Co. pur-chased materials substantially similar to those used by Alaska PackersAssociation and amounting to $767,000, most of which were shipped to 144NATIONAL LABOR RELATIONS BOARDAlaska from the United States. In the same year these Companiespacked 225,157 cases of salmon of which about 90 per cent wereshipped to points outside California.The salmon canning season ofAlaska Salmon Co. is from about May 15 to August 15 of each year.Red Salmon Canning Co., a California corporation with its princi-pal office in San Francisco, California, owns three canneries in Alaskaand two vessels which it operates in substantially the same mannerand with the use of substantially the same kinds of materials andequipment as described above. In 1937 such purchases amounted to$225,000, practically all of which were shipped to Alaska from theUnited States.In the same year it packed 110,000 cases of salmon,and its sales amounted to $655,807.75, of which $593,983 representedshipments to points outside California.The canning season of thisCompany is from about May 15 to August 15 of each year.H. THE ORGANIZATIONS INVOLVEDAlaska Cannery Workers Union Local No. 5 is a labor organizationaffiliated with the Committee for Industrial Organization.It admitsto membership all the cannery workers employedby theCompanies intheir Alaska canneries,except fishermen,machinists,electricians, pipe-fitters, welders,boilermakers,blacksmiths,carpenters,diesel engineers,radio operators,beach men, and related crafts.Local No. 5 was firstorganizedin 1936 as Alaska Cannery Workers Union 20195, anAmerican Federation of Labor affiliate.In July 1937,Local No. 5was chartered by the Committee for Industrial Organization after anoverwhelming majority of the members of Alaska Cannery WorkersUnion 20195 voted to withdraw their affiliation from the AmericanFederation of Labor and to affiliate with the Committee for IndustrialOrganization.Alaska Fish Cannery Workers Union No. 21161 is a labor organiza-tion affiliated with the American Federation of Labor. Its eligibilityrequirements for membership are the same as those of Local No. 5.The record shows that A. F. of L. No. 21161 was organized by approxi-mately 350 members of Alaska Cannery Workers Union No. 20195who withdrew from that Union in July 1937 when it changed its nameand affiliation.The American Federation of Labor revoked thecharter of this latter organization in the summer of 1937,and char-tered A. F. of L. No. 21161 as a federal labor union in September ofthe same year.Alaska Filipino Cannery Workers Union, Incorporated,is an un-affiliated labor organization,admitting to membership any person"who can qualify as an Alaska cannery worker." DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION145For the 1936 and 1937 seasons each of the Companies had enteredinto separate contracts with Alaska Cannery Workers Union 20195whereby each Company agreed to recognize this Union "as the author-ized representative of all salmon cannery workers who come underthe jurisdiction of the [Union]."Under these agreements the Com-panies secured their employees, except residents and natives of Alaska,through this Union at its hiring hall in San Francisco, and all em-ployees who were thus hired signed contracts of employment, for theensuing season.Early in 1938, Local No. 5 communicated with the Companies andrequested each to negotiate a contract for the 1938 season, which wouldrecognize Local No. 5 as the successor to Alaska Cannery WorkersUnion 20195 and as the exclusive bargaining representative for allcannery workers to be hired for the season.Alaska Packers Asso-ciation and Red Salmon Canning Company agreed to negotiate withLocal No. 5, but refused to enter into closed-shop agreements with it.Alaska Salmon Co. failed to respond to Local No. 5's request.A. F. of L. No. 21161 likewise requested each of the Companiesto negotiate with it for the coming season.The record shows thatAlaska Filipino Union also made similar requests upon the Companies.We find that a question has arisen concerning representation ofemployees of each of the Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the Companies in this proceeding that thequestion concerning representation which has arisen, occurring inconnection with its operations described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITA. The jurisdictional questionThe Companies, A. F. of L. No. 21161, and Alaska Filipino Union;all claim that the Board is without jurisdiction to conduct an inves-tigation or to certify representatives herein for the reason that atthe time the petitions were filed and at the time of the hearing noneof the Companies had any employees for whom Local No. 5 requested 146NATIONAL LABOR RELATIONS BOARDsuch investigation and certification of representatives.Their claim isbased upon the contention that the employment of the workers in-volved herein terminates at the end of each season.The evidence is clear, however, that an employer-employee rela-tionship exists between these cannery workers as a group and theCompanies. The record shows that the great majority of these workersreturn season after season to work for one or another of these Com-panies.The fact that, as individuals, they may not work for thesame Company season after season, does not in any way deprive themof the relationship which they have with all three Companies as agroup.In this respect, their status is comparable to that of long-shoremen whose employment shifts from day to clay among a smallgroup of employers.We have consistently held that longshoremenare employees within the meaning of the Act and it follows that thesecannery workers are nonetheless employees entitled to all the benefitsaccorded employees under the Act.Nor can it be argued that becausethese cannery workers engage in other' occupations in off-season pe-riods, their relationship with the Companies is altered.The recordindicates that they constitute a clearly defined group of men to whomthe Companies turn year after year for their requirements.Their present rights as cannery workers who were employed by theCompanies in 1937 are demonstrated by the practical constructionplaced on their status during the past 2 years by the Companies them-selves.During the 1936 and 1937 seasons, the Companies hired virtu-ally all of their cannery workers through Alaska Cannery WorkersUnion 20195, pursuant to the contracts described above.Under the1936 contracts, the Companies did not select any of its cannery work-ers; instead they requested the Union to furnish the required number,relying upon the judgment of the Union with respect to the efficiencyand other qualifications of the men chosen by it.Under the 1937contracts the Companies recognized the Union as the representative ofits.members, and again vested in the Union the discretion of selectingthe individual workers. In effect, the Union members constituted areservoir of employees from year to year for the three Companies.Our conclusion is buttressed by the clause in the 1937 contractswhich contemplated negotiations with the Union for the adoptionof a new, contract for the following season.Although this clausedoes not require the Companies to conclude contracts for the 1938season, nevertheless it reflects the intention of the Companies toaccord to those who had worked the previous year a status whichwas not that of new and prospective employees. DECISIONS AND ORDERS147In view of the foregoing facts it clearly appears that each personwho was employed in 1937 by any of the three Companies has aninterest with respect to employment in all the Companies for the1938 season.It would be obviously improper, however, to permitany particular worker to assert such interest in more than one ofthe Companies.Consequently we shall associate the employee statusof the individual at the present time with that company which em-ployed him in 1937.We shall, therefore, in determining the repre-sentatives herein, consider the desires of the cannery workers in con-nection with the individual companies which employed them duringthe 1937 season.'B. The classification of the employeesAll parties stipulated that the following classification of workerswho were covered by the contracts described above, should be in-cluded within the unit or units found to be appropriate for thepurposes of collective bargaining : First and second foremen, firstand second cooks, first and second bakers, waiters, dishwashers, potwashers, vegetable men, kitchen helpers, butchers and hand butchers,fish washers, slimers, sorters, fish hookers, hopper and fish bin work-ers, relief men, knife operators, pew men, cooler men, transfer men,can pilers, fillers, filling reformers, testers, washing machine men,can catchers, retort men, label machine operators and labeling men,elevator men, box wirers, strappers, stitchers, box makers, top men,saltmen, solderers, hand packers, can lofters, janitors, and othersengaged in cannery work.Local No. 5, in its petitions, claims to represent cannery workers"hired or shipped out of San Francisco." The record does not dis-close, however, whether any of the Unions desire to include in theunit a small number of workers in the above category who werehired in Alaska, although such workers were included in the 1936and 1937 contracts, which provided that they were to join AlaskaCannery Workers Union 20195 within 15 days after they startedto work. It would appear moreover, that workers hired in Alaskaare, for the most part, casual employees.Since the numerous termsof these contracts apply in great measure only to those employeeswho were hired in San Francisco, and since the Companies were notrequired by the contracts to hire Alaska residents and nativesthrough union hiring halls, we shall exclude them from the unit.S A F. of L No 21161 contends that if theseworkers are consideredto have a con-tinuing employee status,then thosewho have been employed by any of the Companies forthe past decade should be considered employeesThe evidence,however, does not justifyour reversionto anyseason priorto 1937 forthe establishmentof theemployee status 148NATIONAL LABOR RELATIONS BOARDLocal No. 5 urges that the above-classified employees of the threeCompanies should together constitute a single unit for the purposesof collective bargaining.In support of its position, Local No. 5contends that these Companies are the only three canners who hiretheir employees in San Francisco; that in 1936 and 1937 the contractswith each were identical; that Red Salmon Canning Company andAlaska Salmon Co. generally adopt in their agreements the termsfirst secured by Alaska Packers Association; and in general, thatthe three Companies constitute an economic aggregate. It appears,however, from the evidence that the Companies are separate and dis-tinctbusiness organizations.Furthermore, collective bargainingnegotiations have always proceeded separately with each Company,and as we have indicated above, have culminated in the past 2 yearsin separate agreements.We find that all the first and second foremen, first and secondcooks, first and second bakers, waiters, dishwashers, pot washers,vegetablemen, kitchen helpers, butchers and hand butchers, fishwashers, slimers, sorters, fish hookers, hopper and fish bin workers,reliefmen, knife operators, pew men, cooler men, transfer men, canpilers, fillers, filling reformers, testers, washing machine men, cancatchers, retort men, label machine operators and labeling men, ele-vator men, box wirers, strappers, stitchers, box makers, top men,saltmen, solderers, hand packers, can lofters, janitors, and othersengaged in cannery work, employed by each Company, respectively,constitute a unit appropriate for the purposes of collective bargain-ing with such Company in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and that said unitwill insure to employees of such Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe record discloses that in 1937, the Companies employed 1,542workers of the classifications described above; Alaska Packing As-sociation employed 1,088 in the appropriate unit; Alaska Salmon Co.employed 276 in the appropriate unit ;4 and Red Salmon CanningCompany employed 178 in the appropriate unit.A. F. of L. No. 21161 claims among its membership 327 workerswho were employed by the Companies in 1936 or 1937 in the appro-priate units.Alaska Filipino Union claims among its membershipapproximately 200 workers who were employed by the Companies in1937 in such units.Local No. 5, claiming a membership of 1,7004Combined pay roll of Alaska Salmon Company and Bristol Bay Packing Co. DECISIONS AND ORDERS149workers, alleged that it furnished 1,426 members to the Companiesin such units in 1937, and introduced into evidence some 1,700 cardsdesignating Local No. 5 as the representative of the signers for thepurposes of collective bargaining with the Companies.All the partiesstipulated that a comparison of the 1937 pay rolls of each of theCompanies with the above-described cards would disclose that a sub-stantialmajority of the names appearing on the pay rolls alsoappear on the cards.As we have indicated above, Local No. 5's predecessor, AlaskaCannery Workers Union 20195, had closed-shop agreements with theCompanies in 1937, whereby its members comprised almost the entirepay roll of each Company in the appropriate unit. The vast ma-jority of these members later joined Local No. 5 and during the earlymonths of 1938 signed the cards designating the latter Union as theircollective bargaining representative.The signatures on these cardswere witnessed by officials of Local No. 5 who testified thereto, orwhose testimony to that effect was covered by stipulation of all par-ties at the hearing.Even assuming the validity of the claims madeby A. F. of L. No. 21161 and Alaska Filipino Union, with respectto the numbers of their members who were employed in 1937, it isapparent that Local No. 5 has a clear and overwhelming majority ofsuch employees.We find that Local No. 5 has been designated and selected by amajority of the employees in the appropriate unit of each companyas their representative for the purposes of collective bargaining. Itis, therefore, the exclusive representative of all the employees in eachunit for the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Alaska Packers Association, Alaska SalmonCo., and Red Salmon Canning Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act..2.All the first and second foremen, first and second cooks, firstand second bakers, waiters, dishwashers, pot washers, vegetable men,kitchen helpers, butchers and hand butchers, fish washers, slimers,sorters, fish hookers, hopper and fish bin workers, relief men, knifeoperators, pew men, cooler men, transfer men, can pilers, fillers andfilling reformers, testers, washing machine men, can catchers, retortmen, label machine operators and labeling men, elevator men, boxwirers, strappers, stitchers, box makers, top men, salt men, solderers,hand packers, can lofters, janitors, and others engaged in cannery 150NATIONAL LABOR RELATIONS BOARDwork employed by Alaska Packers Association constitute a unit ap-propriate for-the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.3.All the first and second foremen, first and second cooks, firstand second bakers, waiters, dishwashers, pot washers, vegetable men,kitchen helpers, butchers and- hand butchers, fish washers, slimers,sorters, fish ;hookers, hopper and fish bin workers, relief men, knifeoperators, pew men, cooler men, transfer men, can pilers,'fillers andfilling reformers, testers, washing machine men, can catchers, retortmen, label machine operators and labeling men, elevator men, boxwirers, strappers, stitchers, box makers, top men, salt men,,solderers,hand packers, can lofters, janitors, and others engaged in cannerywork, employed by Alaska Salmon Co. constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.4.All the first and second foremen, first and second cooks, first andsecond bakers, waiters, dishwashers, pot washers, vegetable men,kitchen helpers, butchers and hand butchers, fish washers, slimers,sorters, fish hookers, hopper and fish bin workers, relief men, knifeoperators, pew men, cooler men, transfer men, can pilers, fillers andfilling reformers, testers, washing machine men, can catchers, retortmen, label machine operators and labeling men', elevator men, boxwirers, strappers, stitchers,' box makers, top men, salt men, solderers,hand packers, can lofters, janitors, and others engaged in cannerywork employed by Red Salmon Canning Company constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.5.Alaska Cannery Workers Union Local No. 5, Committee forIndustrialOrganization, is the exclusive representative of all the.employees in each of such units for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules -and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Alaska Cannery Workers Union LocalNo. 5, Committee for Industrial Organization, has been designatedand selected by a majority of the first and second foremen, firstand second cooks, first and second bakers, waiters, dishwashers, potwashers, vegetable men, kitchen helpers, butchers and hand butchers,fish washers, slimers, sorters, fish hookers, hopper and fish bin work-ers, relief men, knife operators, pew men, cooler men, transfer men, DECISIONS AND ORDERS151can pilers,fillers and filling reformers,testers,washing machinemen, can catchers, retort men, label machine operators and labelingmen, elevator men, box wirers, strappers, stitchers, box makers, topamen, salt men, solderers,hand.packers,can lofters,janitors,and others-engaged`in cannery work employed by Alaska Packers Association,San Francisco,California,as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, Alaska Cannery Workers Union Local No. 5,Committee for Industrial Organization, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay,wages, hours of employment,and other con-ditions of employment.IT IS HEREBY CERTIFIEDthat Alaska Cannery Workers Union LocalNo. 5, Committee for Industrial Organization, has been designatedand selected by a majority of the first and second foremen, first andsecond cooks,first and second bakers, waiters, dishwashers,pot wash-ers, vegetable men, kitchen helpers, butchers and hand butchers, fishwashers, 'slimers, sorters, fish hookers, hopper and fish bin workers,reliefmen,knife operators,pew men, cooler men, transfer men, canpilers, fillers and filling reformers,testers,washing machine men,can catchers,retort men,labelmachine operators and labeling men,elevatormen,box wirers,strappers,stitchers,box makers,top men,saltmen, solderers,hand packers,can lofters,janitors, and othersengaged in cannery work employed by Alaska Salmon Co., SanFrancisco,California,as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Alaska Cannery Workers Union Local No. 5, Com-mittee for Industrial Organization,is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages,hours of employment,and other conditions ofemployment.IT IS HEREBY CERTIFIEDthat Alaska Cannery Workers Union LocalNo. 5, Committee for Industrial Organization, has been designatedand selected by a majority of the first and second foremen, first andsecond cooks,first and second bakers, waiters, dishwashers, potwashers, vegetable men, kitchen helpers, butchers and hand butchers,fish washers,slimers, sorters,fish hookers,hopper and fish bin workers,reliefmen,knife operators,pew men, cooler men, transfer men,can pilers,fillers and filling reformers,testers, washing machine men,can catchers,retortmen,label machine operators and labeling men,elevator men,box wirers,strappers,stitchers,box makers,top men,saltmen, solderers,hand packers,can lofters,janitors, and othersengaged in cannery work employed by Red Salmon Canning Com-pany, San Francisco, California, as their representative for the106791-38-vol vu--11 152NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the Act, Alaska Cannery Workers Union LocalNo. 5, Committee for Industrial Organization, is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.